Per Curiam.

We affirm the judgment of the court of appeals. Budgake’s uncontroverted summary judgment evidence established that the records that Norris requested did not exist. Budgake had no duty to create new documents to satisfy Norris’s request. State ex rel. Taxpayers Coalition v. Lakewood (1999), 86 Ohio St.3d 385, 389-390, 715 N.E.2d 179, 183; State ex rel. White v. Goldsberry (1999), 85 Ohio St.3d 153, 154, 707 N.E.2d 496, 497. And Norris failed to respond by affidavit or as otherwise provided by Civ.R. 56 to set forth specific facts showing the existence of a genuine triable issue that would have precluded summary judgment. See Mootispaw v. Eckstein (1996), 76 Ohio St.3d 383, 385, 667 N.E.2d 1197, 1199; Civ.R. 56(E). Therefore, Norris was not entitled to the writ.

Judgment affirmed.

Moyer, C.J., Douglas, Resnick, F.E. Sweeney, Pfeifer, Cook and Lundberg Stratton, JJ., concur.